PER CURIAM.
Glenn C. Smith appeals the denial of his motion through which he seeks additional jail and prison credit. We affirm, as the trial court has properly determined that Smith’s claims, which were not addressed by the trial court’s order of November 14, 2000, should be presented to the Department of Corrections. See Hines v. State, 842 So.2d 999, 1000 (Fla. 2d DCA 2003); § 921.161(2), Fla. Stat. (2000); Williams v. State, 890 So.2d 1250, 1250 (Fla. 4th DCA 2005); Downing v. State, 779 So.2d 562, 563 (Fla. 2d DCA 2001).